Name: Council Regulation (EEC) No 1664/80 of 27 June 1980 on the opening, allocation and administration of the Community tariff quota of 38 000 head of heifers and cows other than those intended for slaughter, of certain mountain breeds falling within subheading ex 01.02 A II b) of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7 . 80 Official Journal of the European Communities No L 166/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1664/80 of 27 June 1980 on the opening , allocation and administration of the Community tariff quota of 38 000 head of heifers and cows other than those intended for slaughter, of certain mountain breeds falling within subheading ex 01.02 A II b) of the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 113 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment ( l ), Whereas the European Economic Community under ­ took within the framework of GATT to open an annual Community tariff quota of 20 000 head at a duty of 6 % for heifers and cows other than those intended for slaughter of certain mountain breeds falling within subheading ex 01.02 A II b) of the Common Customs Tariff ; whereas eligibility for such quota is subject to conditions to be determined by the competent authorities of the Member State of destina ­ tion ; whereas, in an exchange of letters with Austria dated 21 July 1972, the Community has undertaken unilaterally to increase the size of the tariff quota from 20 000 to 30 000 head and to lower the quota duty from 6 to 4 % ; whereas subsequently this quota was increased unilaterally to 38 000 head ; whereas the abovementioned tariff quota for the period 1 July 1980 to 30 June 1981 should therefore be opened at a duty of 4 % in relation to a quantity of 38 000 head ; Whereas under Articles 2 and 64 (2) (b) of the Act concerning the conditions of accession of the Hellenic Republic and the adjustments to the Trea ­ ties (2 ) Greece is obliged to apply the Regulations of the common agricultural policy from 1 January 1981 , and to apply in its entirety, from that date , the duty in the Common Customs Tariff , to the animals in ques ­ tion ; whereas it is therefore necessary to meet import requirements from third countries which might arise in that Member State as from 1 January 1981 ; whereas within the framework of this tariff quota the duty to be applied by Greece is also 4 % ; Whereas it is in particular necessary to ensure equal and continuous access for all Community importers to the abovementioned quota, and the uninterruped application of the quota duties, to all imports of the animals in question until the quota is exhausted ; whereas, having regard to the principles defined above , the Community nature of the quota can be respected by allocating the Community tariff quota among the Member States ; whereas possibilities for the use of such mountain breeds are, however, limited by special factors , both geographical and zootech ­ nical ; whereas the Benelux countries and Denmark do not have regions suitable for breeding this kind of cattle ; whereas, however in view of such special factors, the Community nature of the tariff quota in question should be preserved by making provision for requirements which may arise in these Member States ; whereas, to this end , these Member States may proceed to draw adequate shares from the Community reserve which has been set up ; whereas, in order to reflect as closely as possible the actual trend of the market in question , the initial allocation must be made in proportion to the requirements of each of the Member States concerned calculated in accordance with statistical data concerning imports from third countries during a representative reference period and with economic prospects for the quota period in ques ­ tion ; Whereas, since the animals in question belong to certain specific breeds which are not specified as such in the statistical nomenclatures of the Member States, no data on imports provided by the Member States could be considered to be sufficiently accurate and representative to be used as a basis for the allocation in question ; whereas the extent to which Community tariff quotas for those animals in the Community as (') Opinion delivered on 19 June 1980 (not yet published in the Official Journal). (2 ) OJ No L 291 , 19 . 11 . 1979, p. 17 . No L 166/2 Official Journal of the European Communities 1 . 7 . 80 to that economic union may be carried out by any one of its members, originally constituted have been exhausted, and the estimates made by certain Member States enable the requirements of each of them as regards imports from third countries for the quota period envisaged to be assessed as follows : Germany France Italy 10 000 head 3 900 head 6 100 head HAS ADOPTED THIS REGULATION : Article 1 1 . During the period 1 July 1980 to 30 June 1981 , a Community tariff quota of 38 000 head shall be opened within the European Economic Community in respect of imports from third countries of cows and heifers, other than those intended for slaughter, of the following mountain breeds : grey, brown, yellow and mottled Simmental breed and mottled Pinzgau breed, falling within subheading ex 01.02 A II b) of the Common Customs Tariff. 2. For the purposes of this Regulation , the above ­ mentioned cows and heifers shall be considered not intended for slaughter if they are not slaughtered within four months following the date of their impor ­ tation . Derogations may, however, be granted in the event of an act of God (disease, accident) duty attested by a local authority certificate setting out the reasons for the slaughter. 3 . The said quota shall be administered in accor ­ dance with the following Articles . Article 2 Within the framework of the quota referred to in Article 1 ( 1 ), the Common Customs Tariff duty for the animals referred to in the said paragraph shall be suspended at 4 % . Article 3 1 . A first part of 19 000 head shall be allocated among the Member States listed below. The shares shall apply from 1 July 1980 to 30 June 1981 , subject to Article 7, and shall be as follows : whereas, in the absence of precise information , the needs of the Benelux countries, the United Kingdom and Ireland may be assessed at 500, 300 and 200 head respectively ; Whereas, in order to take into account the possible trend of imports of the aforementioned animals into the said Member States , the quota amount of 38 000 head should be divided into two parts, the first being allocated among certain Member States, the second forming a reserve intended subsequently to cover the requirements of those Member States when their initial shares are exhausted and requirements which may arise within other Member States ; whereas in order to ensure a certain degree of security for impor ­ ters in the aforementioned Member States, the first part of the Community quota should be determined at a level which , under the present circumstances, may be approximately 50 % o the quota amount ; Whereas, the initial shares of those Member States may be used up more or less rapidly ; whereas, in order to take this fact into account and avoid any break in continuity, it is important that that Member State having used up almost the whole of its initial share should draw an additional share from the reserve ; whereas this must be done by each of these Member States as and when each of its additional shares is almost entirely used up, and repeated as many times as the reserve allows ; whereas the initial and additional shares must be available until the end of the quota period ; whereas such method of adminis ­ tration calls for close cooperation between Member States and the Commission , which latter must, in parti ­ cular, be able to observe the extent to which the quota amounts are used and inform Member States thereof ; Whereas, if, at a specified date within the quota pe iod, a considerable balance of the initial share of one or other of the Member States is left over, it is essential that that State should return a considerable part of such balance to the reserve in order that part of the Community tariff quota should not remain unused in one Member State while it could be used in others ; Whereas since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union , any measure concerning the administration of the shares allocated Benelux Germany France Ireland Italy United Kingdom 200 head 10 000 head 3 000 head 200 head 5 300 head 300 head 2. The second part of 19 000 head shall be held as a Community reserve . Article 4 If requirements arise in Denmark, and in Greece as from 1 January 1981 , for cattle referred to in Article 1 ( 1 ), these Member States shall draw an adequate share from the reserve, in so far as the reserve permits . 1 . 7 . 80 Official Journal of the European Communities No L 166/3 Article 8 The Commission shall keep accounts of the amounts of the shares opened by Member States in accordance with Articles 3 , 4 and 5 and shall inform each of them of the extent to which the reserve has been exhausted as soon as it receives the notifications . The Commission shall , not later than 5 March 1981 , notify Member States of the amount in the reserve after the return of shares pursuant to Article 7 . The Commission shall ensure that any drawing which exhausts the reserve is limited to the balance available and , to this end, shall specify the amount thereof to the Member State making the last drawing. Article 9 Member States shall take all measures necessary to ensure that when additional shares are drawn pursuant to Article 4 or 5 it is possible for imports to be counted without interruption against their accumu ­ lated shares of the Community quota . Article 10 1 . Member States shall take all measures necessary to ensure that access to the tariff quota in question is restricted to cattle as specified in Article 1 ( 1 ) and (2). 2 . They shall ensure free access to the shares allo ­ cated to them for importers established in their terri ­ tory . 3 . The extent to which the shares of the Member States have been used up shall be recorded on the basis of imports submitted for customs clearance under cover of declarations that they have been made available for free circulation . Article 5 1 . If 90 % or more of the initial quota share of one of the Member States referred to in Article 3 , or of that share less the amount returned to the reserve, where Article 7 has been applied , has been used up, that Member State shall immediately, by notifying the Commission , draw a second share , in so far as the reserve permits, equal to 15 % of its initial share, rounded off upwards, if necessary, to the next unit . 2 . If, after the initial share has been exhausted , 90 % or more of the second share drawn by one of these Member States has been used up, that Member State shall , in accordance with paragraph 1 , immedi ­ ately draw a third share equal to 7*5 % of its initial share, rounded off upwards, if necessary, to the next unit . 3 . If, after the second share has been exhausted , 90 % or more of the third share drawn by one of these Member States has been used up, that Member State shall , in accordance with paragraph 1 , draw a fourth share equal to the third . The same method shall be applied until the reserve is exhausted. 4 . By way of derogation from paragraphs 1 , 2 and 3, each of these Member States may draw shares lower than those fixed in these paragraphs if there are reasons to consider that such shares might not be exhausted . They shall inform the Commission of the grounds which led them to apply this paragraph . Article 6 The additional shares drawn in pursuance of Article 5 shall apply until 30 June 1981 . Article 7 Member States shall return to the reserve, not later than 1 March 1981 , the unused portion of their initial share in excess, on 15 February 1981 , of 5 % of the initial amount. They may return a larger quantity if there are reasons to consider that such quantity may not be used . However, amounts for which import certificates have been issued but not used shall not be returned to the reserve . The Member States shall , not later than 1 March 1981 , notify the Commission of the total imports of the animals in question effected up to 15 February 1981 inclusive and charged against the tariff quota, the amounts referred to in the second subparagraph and , where appropriate , the proportion of their initial share that they return to the reserve . Article 11 On request by the Commission , Member States shall inform it of imports actually charged against their shares . Article 12 Member States and the Commission shall cooperate closely to ensure that the provisions of this Regulation are observed . Article 13 This Regulation shall enter into force on 1 July 1980 . No L 166/4 Official Journal of the European Communities 1 . 7 . 80 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 June 1980 . For the Council The President A. SARTI